Order unanimously reversed and motion granted to vacate the warrant of attachment and the service of the summons by publication, with $10 costs. The complaint and the submitted affidavits clearly show that plaintiff has failed to establish a cause of action against this defendant. Where it is shown that the plaintiff must ultimately fail, the warrant should be vacated (Wulfsohn v. Russian Republic, 234 N. Y. 372, 377). Settle order. Present — Peck, P. J., Dore, Breitel, Bastow and Botein, JJ. [See post, p. 948.]